Citation Nr: 0019280	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  97-27 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1946 to December 
1948 and from November 1949 to November 1953.

This appeal comes to the Board of Veterans' Appeals (Board) 
from May 1996 and later RO decisions that determined there 
was no clear and unmistakable error (CUE) in an August 1949 
RO rating decision that denied service connection for a back 
disability and that the veteran had not submitted new and 
material evidence to reopen the claim for service connection 
for a low back disability.  In August 1999, the Board 
determined that there was no CUE in the August 1949 RO rating 
decision, denying service connection for a back disability, 
and that there was new and material evidence to reopen the 
claim for service connection for a low back disability.  The 
Board then remanded the issue of entitlement to service 
connection for a low back disability to the RO for 
consideration of whether this claim was well grounded and, if 
so, for readjudication on the full merits.  An April 2000 
RO rating decision determined that the claim for service 
connection for a low back disability was well grounded and 
denied service connection for this disorder based on a de 
novo review of the record.


FINDINGS OF FACT

1.  The most persuasive medical evidence of record indicates 
the veteran had a preexisting low back disorder when he 
entered the military in 1946, and that it did not increase in 
severity during either period of service beyond its natural 
progression.

2.  The medical evidence of record also does not otherwise 
link any of the conditions currently affecting the veteran's 
low back to his service in the military.



CONCLUSION OF LAW

A chronic low back disability, including arthritis, was not 
incurred in or aggravated by active service, and arthritis 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had two periods of active military service-from 
February 1946 to December 1948 and from November 1949 to 
November 1953.

The veteran underwent a medical examination in January 1946 
for enlistment into the military.  The report of that 
examination does not show the presence of a back disability.  
Reports of his treatment in April 1946 show that he was seen 
for complaints of occasional back trouble since an injury 
playing football in 1945.  The diagnosis was lumbosacral 
strain, and it was noted that this condition existed prior to 
entry into service.  He was referred for an orthopedic 
evaluation.  X-rays were reportedly negative, and no 
significant abnormality of the back was found.  A report of 
his medical examination for separation from service, 
concluding his first period of active duty, does not show the 
presence of a back disorder.

Medical records concerning the veteran's second period of 
service show that he was seen for low back pain around 
February 1951.  He indicated that he had experienced 
intermittent low back pain since 1945, and that it radiated 
to other areas of his body.  At the conclusion of the 
evaluation, the diagnosis was hypertrophic arthritis, 
although there is no indication that it was confirmed by X-
ray.  The medical and other records concerning his second 
period of service also do not show that he had any further 
complaints (of symptoms, etc.) or treatment for a back 
disorder for the remainder of the time that he was on active 
duty.  There also is no clinical indication of low back 
symptoms for many years after service.

An October 1997 statement from a private chiropractor 
indicates the veteran had low back pains as early as October 
1978.  The pertinent diagnoses were chronic hyperextension 
injury at L1-L5, right rotary scoliosis at T12-L3 with 
myospasms, and right sciatic neuritis.

Statements from acquaintances of the veteran were received in 
September 1999, essentially alleging that they played 
football with him in 1945 and that he did not have a back 
disorder at that time.

Additional statements from the veteran allege that he first 
injured his low back during basic training while running on 
an "obstacle course."  He also alleged that he has 
continued to experience persistent pain in his low back since 
service.


B.  Legal Analysis


The veteran's claim for service connection for a low back 
disorder is well grounded, meaning it is plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist.  
38 U.S.C.A. § 5107(a).

In order to establish service connection for a disability, 
the evidence must show the veteran currently has it and that 
it was caused by a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

If arthritis was manifested to a degree of at least 
10 percent within one year after service, it shall be 
presumed to have been incurred in service-unless there is 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran who served during a period of war or during 
peacetime after December 31, 1946, is presumed to have been 
in sound condition when entering service except as to defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that a disability manifested in service 
existed prior to service will rebut this presumption.  
38 U.S.C.A. §§ 1111, 1137; Akins v. Derwinski, 1 Vet. App. 
228 (1991).

A preexisting injury or disease will be presumed to have been 
aggravated by active service if there was an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progression of the condition.  Clear and unmistakable 
(obvious or manifest) evidence also is required to rebut this 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  See 
Lapaosky v. Brown, 4 Vet. App. 331 (1993).  This involves 
consideration of the accepted medical facts and principles to 
determine whether the increase in service was due to the 
natural progression of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all of the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury was 
otherwise aggravated by service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a), (b).  Also, a veteran seeking service 
connection on the basis of aggravation is not entitled to the 
presumption of aggravation in service where there was only a 
temporary worsening of symptoms-but not the underlying 
condition itself.  Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

Since there was no clinical or other indication of a low back 
disorder during the veteran's January 1946 enlistment 
examination, and since some of his acquaintances who 
purportedly knew him then have since submitted statements 
on his behalf also alleging that he did not have a low back 
disorder when he entered the military, it must be presumed 
that he was in sound physical condition at that time unless 
there is clear and unmistakable evidence to the contrary.  
See Bagby v. Derwinski, 1 Vet. App. 225 (1991); 
Verdon v. Brown, 8 Vet. App. 529 (1996).  But the Board 
concludes that there is such evidence of record because even 
the veteran, himself, acknowledged during service 
(contemporaneous to the time in question) that he had 
initially injured his low back prior to service, in 1945, and 
that he had experienced problems with it during the years 
since-albeit only occasionally on an intermittent basis.  
More importantly, however, the doctors who treated his low 
back in service, and who diagnosed the lumbosacral strain and 
hypertrophic arthritis, confirmed these conditions preexisted 
service, so the determination of a preexisting low back 
disorder is not based solely on the veteran's statements 
during service-even though those statements seem to be more 
credible since he made them at a time when he did not stand 
to benefit financially from contending otherwise.  Thus, this 
evidence is sufficient to rebut the presumption of soundness 
at service entrance.  See Doran v. Brown, 6 Vet. App. 283, 
286 (1994); Miller v. West, 11 Vet. App. 345 (1998).

The dispositive issue therefore becomes whether the 
preexisting low back disorder increased in severity during 
service beyond its natural progression to warrant a finding 
of aggravation.  The Board finds that it did not since the 
veteran only had a few isolated instances during the more 
than 6 years he was on active duty in the military (counting 
both periods of service) when he had complaints of symptoms 
referable to his low back.  And even when he did, his 
symptoms were merely acute and transitory and quickly 
resolved, leaving no ascertainable residuals.  Furthermore, 
simply because he experienced those few isolated episodes of 
pain in his low back during service, in April 1946 and 
February 1951, is not, in and of itself, tantamount to 
concluding there was aggravation of his preexisting low back 
disorder beyond its natural progression-especially since 
there are no clinical indications of an overall increase in 
the severity of the underlying condition as a whole, as 
contrasted to only the symptoms associated with it.  See 
Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994).  This also is 
evident by the fact that there is no medical evidence 
suggesting that he experienced any further symptoms affecting 
his low back for such a long period of time after service-
until, at the very earliest, 1978.  See the October 1997 
statement from his private chiropractor.  That was nearly 25 
years after his second period of active duty in the military 
had ended, with no probative evidence of continuity of 
symptomatology during the interim.  See Savage v. Gober, 10 
Vet. App. 488 (1997); Mense v. Derwinski, 1 Vet. App. 3554 
(1991).  But also, aside from that, the private chiropractor 
did not causally link any of the veteran's symptomatology to 
his service in the military, including any incident of trauma 
that he may have sustained on an obstacle course while in 
basic training.  And such medical nexus evidence is a 
prerequisite to granting service connection.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Since the veteran and his representative are laymen and do 
not profess to have any medical training or expertise 
themselves, and since this is not otherwise indicated by the 
record on appeal, neither is qualified to give a probative 
opinion linking any of the currently diagnosed conditions 
involving the low back to service, including any incident of 
service such as trauma.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The preponderance of the evidence indicates the veteran had a 
preexisting low back disorder when he entered the military in 
1946, that it did not increase in severity during either 
period of service beyond its natural progression, and that 
there is no medical evidence of record linking any of the 
conditions currently affecting his low back to his service in 
the military.  Since the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

Service connection for a low back disability is denied.




		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 

